Citation Nr: 1627763	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  11-11 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to compensable initial rating for degenerative disc disease of the lumbar spine prior to January 29, 2011, and an initial rating higher than 10 percent thereafter.

2.  Entitlement to service connection for muscle atrophy of the right thigh.

3.  Entitlement to a compensable initial rating for hemorrhoids.

4.  Entitlement to service connection for frequent premature ventricular contractions.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for gastroesophageal reflux disease (GERD), degenerative disc disease of the lumbar spine, and hemorrhoids and denied service connection for left knee arthritis, muscle atrophy of the right thigh, frequent premature ventricular contractions, migraine headaches, bilateral hearing loss, tinnitus, and status post fractured fifth digit of the left foot.

In a July 2010 notice of disagreement, the Veteran initiate his appeal on the issues of service connection for left knee arthritis, muscular atrophy of the right thigh, bilateral hearing loss, tinnitus, frequent premature ventricular contractions, and migraine headaches and the initial ratings assigned for degenerative disc disease of the lumbar spine and hemorrhoids only.

The Veteran was scheduled to testify at a central office hearing before a Veterans Law Judge on January 2016.  He contacted the Board prior to his scheduled hearing to ask for postponement so that he could prepare for the hearing.  He was then rescheduled for a central office hearing in April 2016.  He again contacted the Board stating that he would not be present at this scheduled hearing and informing the Board that the contact number on the March 2016 hearing notice was not in service.  This was interpreted as another request for postponement and he was rescheduled for a hearing on June 15, 2016.  In a June 2016 letter, the Veteran requested that the Board handle his appeal without a hearing.  The Board considers the Veteran's hearing request withdrawn and finds that all due process requirements were met regarding his hearing request.  38 C.F.R. §§ 20.700, 20.702 (2015).

In a July 2015 rating decision, the Veteran's rating for degenerative disc disease of the lumbar spine was increased to 10 percent, effective January 29, 2011.  Insofar as higher ratings are available for this disability and the Veteran is presumed to be seeking the maximum available benefit, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an August 2015 rating decision, the Veteran was granted service connection for left knee sprain.  This is a grant of the benefit sought with regard to his prior claim of service connection for left knee arthritis.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009)(holding that the scope of a claim is not limited to the specific diagnosis alleged, but includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  As such, this issue is no longer before the Board.

The issues of a higher initial rating for hemorrhoids and service connection for tinnitus, bilateral hearing loss, frequent premature ventricular contractions, and migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to January 29, 2011, the Veteran's degenerative disc disease of the lumbar spine has been manifested by pain and a noncompensable degree of limitation of motion.

2.  As of January 29, 2011, the Veteran's degenerative disc disease of the lumbar spine has been manifested by pain and some limitation of extension, bilateral lateral flexion, and bilateral lateral rotation for a thoracolumbar spine combined range of motion of 190 degrees.

3.  The Veteran has not had muscle atrophy of the right thigh.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent initial rating for degenerative disc disease of the lumbar spine have been met for the period prior to prior to January 29, 2011; the criteria for an initial rating higher than 10 percent have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2015).

2.  The criteria for service connection for muscle atrophy of the right thigh have not all been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in January 2009.

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in July 2009 and January 2011.  As described below, these examinations were adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Increased Initial Rating - Lumbar Spine Disability

The Veteran was originally granted service connection for degenerative disc disease of the lumbar spine in the August 2009 rating decision on appeal.  At that time, this disability was awarded a noncompensable (0 percent) rating effective December 16, 2008.  He has appealed that rating and is seeking a compensable initial rating.

During the pendency of this appeal, the Veteran's rating for degenerative disc disease of the lumbar spine has been increased to 10 percent effective January 29, 2011.  See July 2015 rating decision.  Thus, the current rating is staged and the Board will address below whether this or another staged rating is appropriate.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5242.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 degrees to 90 degrees, extension from 0 degrees to 30 degrees, lateral flexion 0 degrees to 30 degrees bilaterally, and lateral rotation from 0 degrees to 30 degrees bilaterally.  38 C.F.R. § 4.71a, Plate V; see also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Court has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell, 25 Vet. App. 32.  Rather, to support an increased rating pain must result in functional loss, in terms of limitations in the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Mitchell addressed an argument for a rating higher than the minimum rating for the affected joint.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  Under § 4.59, "the trigger for a minimum disability rating is an 'actually painful, unstable, or malaligned joint[ ].'"  Petiti v. McDonald, 27 Vet. App. 415, 425 (2015).  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

If the claimant has intervertebral disc syndrome (IVDS), the claimant can be rated either under the General Formula for Diseases and Injuries of the Spine (as described above) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.  A 60 percent rating is assigned where there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months and a 40 percent rating is assigned where there incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  Note (1) under that formula provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In July 2009, the Veteran underwent a VA examination in conjunction with the underlying service connection claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  At the time, of the July 2009 examination, the Veteran reported being able to walk 10 feet in 10 feet in approximately 5 minutes.  He did not have a history of falls.  He reported symptoms of spasm, paresthesia, and numbness, but denied stiffness, fatigue, decreased motion, and weakness.  He denied bladder and bowel problems and erectile dysfunction.  He had mild pain in the lower back on the left side, occurring twice per week and lasting for three days at a time.  He stated that the pain radiating down the right leg.  This pain was elicited by physical activity and it was relieved by over-the-counter medication (Motrin).  At the time of pain he could function without medication.  During the flare ups he experienced functional impairment which he described as some reduction in ability to sleep.  He was not receiving any treatment for his condition.  He has never been hospitalized nor had any surgery for this condition.  He reported that this condition has not resulted in any incapacitation.  There was no infection of the bone.  The Veteran reported functional impairment to sleep, and occasional twitching and muscle atrophy of the right leg.  Physical examination found no evidence of radiating pain on movement.  There was no muscle spasm or weakness.  Muscle tone and musculature were normal.  There were positive straight leg tests bilaterally.  Lasegue's sign was negative.  No atrophy was present in the limbs.  There was no ankylosis.  He had full range of motion with pain at the end of each range.  Repetitive testing was possible without additional limitation of motion.  Joint function was additionally limited by pain following repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  Inspection of the spine found normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  A neurological examination revealed no sensory deficits, no motor weakness, and normal reflexes.  There were no signs of lumbar intervertebral disc syndrome (IVDS) with chronic and permanent nerve root involvement.  This examination initially noted a diagnosis of IVDS and noted sciatic nerve involvement.  This examiner later clarified that the IVDS diagnoses was in error and degenerative disc disease of the lumbar spine was the correct diagnoses.  

On January 29, 2011, the Veteran underwent another VA examination in conjunction with this appeal.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.

At the time of this January 2011 examination, the Veteran reported no limitation to walking and no falls associated with this disability.  He reported symptoms of stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  He could not sleep on his back.  He reported moderate localized pain in the lower back occurring ten times per month and lasting two days each time.  The pain could be exacerbated by physical activity.  It was relieved by rest and over-the-counter pain medication (Motrin).  At the time of pain, he could function with medication.  During flare ups he experienced additional impairment described as pain and limitation of motion.  His overall function impairment consisted of limitations on sitting, walking, and running for an extended period of time.  He denied any associated bowel or bladder problems or erectile dysfunction.  He had never been hospitalized nor had any surgery for this condition.  There was no infection of the bone.  This condition had not resulted in any incapacitation within the prior twelve month period.  Physical examination found flexion to 100 degrees with pain at 100 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees with pain at 20 degrees of left lateral flexion, and bilateral lateral rotation to 20 degrees.  Repetitive range of motion testing was possible without additional limitation of motion.  The function of the spine was not additionally limited by pain, fatigue, weakness lack of endurance, or incoordination after repetitive use.  Straight leg testing was negative bilaterally.  Lasegue's sign was negative.  There was no atrophy of the limbs.  Inspection of the spine found normal head position with symmetry in appearance and symmetry of spinal motion with normal curves of the spine.  Neurological examination of the lumbar spine revealed no sensory deficits, no lumbosacral motor weakness, normal reflexes, and no signs of intervertebral disc disease.  X-ray findings were within normal limits.  There was an apparent transitional vertebra at L5 and first degree spondylolisthesis at L5-S1 with degenerative disc disease.

After a review of the pertinent evidence, the Board determines that the minimum compensable rating, 10 percent, for the Veteran's low back disability is warranted for the period prior to January 29, 2011.  His credible report of an actually painful low back meets the 38 C.F.R. § 4.59 criteria for the minimum compensable rating for the affected joint.  However, a rating higher than 10 percent is not warranted for either the prior to January 29, 2011 or the period from that date forward.  

Based on the above, the Veteran's degenerative disc disease of the lumbar spine has been manifested by pain but without thoracolumbar forward flexion approaching a limitation to 60 degrees or a combined range of motion approaching limitation to 120 degrees or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  In addition, the examination report did not describe any additional functional limitation which would indicate the need for increased disability ratings based on 38 C.F.R. §§ 4.40 and 4.45.  

The 10 percent rating contemplates his pain with some limitation of extension, bilateral lateral flexion, and bilateral lateral rotation for a combined range of motion of 190.  A higher rating is available for additional limitation of motion, ankylosis, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Id.  This is not shown here, to include the Veteran's description of flare-ups.  The record contains no evidence of more severe limitation of motion or ankylosis.   His gait and spinal contour are repeatedly noted to be normal.  Likewise, the record does not show and the Veteran has not alleged incapacitating episodes as defined by the regulation upon which a higher rating available under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes could be based.  See 38 C.F.R. § 4.71a, DC 5243.  Therefore, the Board finds that the preponderance of the evidence is against a rating higher than 10 percent for degenerative disc disease of the lumbar spine for any period on appeal.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board has considered whether separate compensable ratings are warranted for associated objective neurologic abnormalities.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  The Veteran has consistently denied bladder or bowel problems and erectile dysfunction.  He has, however, reported right leg symptoms.  Specifically, at the time of his July 2009 VA examination, the Veteran reported right leg symptoms of pain, numbness, tingling, and twitching.  

Despite subjective complaints of pain, numbness, tingling, and twitching, there are no objective findings of associated neurologic abnormalities.  Indeed, the objective evidence shows that he has not had any associated neurologic abnormalities.  The July 2009 VA examination noted positive bilateral straight leg testing, but negative Lasegue's sign.  Neurological examinations repeatedly failed to show objective findings of radiculopathy or any other neurologic abnormality.  The Board has not ignored the Veteran's complaints.  The Board finds the consistent objective findings more probative than the Veteran's reports as to whether he has any neurologic abnormality associated with his service connected back disability.  This is because the medical professionals who examined him and provided the reports have expertise in such matters while the Veteran does not.  Whatever pain, numbness, tingling, and twitching he may have, the examination reports are more probative that the Veteran's opinion as to whether such symptoms are related to his service-connected back disability.  Thus a separate rating based on this symptom is not warranted.

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability level based on his low back impairment.  His reported symptom is pain, limitation of motion, and numbness - all symptoms contemplated by the rating criteria.  The record does not reflect and the Veteran has not described additional symptoms that are not contemplated by the rating schedule.  The rating criteria allows for higher ratings based on additional limitation of motion, severe muscle spasm or guarding, and/or neurologic abnormalities.  As such, the disability picture is contemplated by the Rating Schedule.  The assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

Additionally, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, service connection had been established for the degenerative disc disease of the lumbar spine discussed above as well as gastroesophageal reflux disease, left knee sprain, and hemorrhoids.  The record does not show that the Veteran's disabilities had a collective effect that made his disability picture for degenerative disc disease of the lumbar spine an unusual or exceptional one.  Rather, it shows that his degenerative disc disease of the lumbar spine was properly rated as discussed above.

For these reasons, the Board finds that the preponderance of evidence is against referring the issue of an increased initial rating for degenerative disc disease of the lumbar spine for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


III.  Service Connection - Muscle Atrophy Right Thigh

The Veteran is seeking service connection for muscle atrophy of the right thigh, to include as secondary to his low back disability.

In July 2009, the Veteran underwent a VA examination in conjunction with this claim.  This examination contained all information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.

At the time of this examination, the Veteran stated that he was diagnosed with muscle atrophy since 1987.  This is not reflected in his service treatment records or in the post-service evidence of record, which instead show some instances of pain and numbness of the right thigh, but not atrophy.  The July 2009 examiner specifically found no loss of deep tissue fascia or muscle substance, no impairment of muscle tone, a normal gait, and full range of motion of the right hip and knee before concluding that there was no pathology upon which to render a diagnosis of muscle atrophy of the right thigh.  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The U.S. Court of Appeals for the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the U.S. Court of Appeals for Veterans Claims has explained that non-expert witnesses are competent to report that which they have observed with their own senses and matters in the realm of knowledge of a layperson.  See Layno v. Brown, 6 Vet. App. 465 (1994).

Although the Veteran is competent to report a long-standing diagnosis of muscle atrophy, this report is not credible.  Medical evidence repeatedly showed normal bilateral lower extremities during service and, in the case of a September 2007 record, note that the Veteran was a prolific runner who reported running over 100 miles during March 2007.  These reports are inconsistent with a diagnosis of muscle atrophy of the right thigh.  Thus, the Board does not find the Veteran's report of a diagnosis of muscle atrophy of the right thigh to be credible or probative.

Additionally, while the Veteran may be competent to provide lay evidence of some lay observable symptoms of muscle atrophy, such as an extreme difference in circumference of the affected leg when compared to the other, he Veteran has not alleged any such symptom.  Thus, the record does not contain any other competent lay evidence of this disability.

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.); Romanowsky v. Shinseki, 26Vet. App. 289 (2013) (holding "that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency").

The Veteran first asserted that he had right thigh muscle atrophy when he filed his claim.  The medical evidence of record is sufficient to decide this appeal and leads to the conclusion that the Veteran has not had ever had right thigh muscle atrophy.  For this reasons the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A 10 percent initial rating for degenerative disc disease of the lumbar spine prior to January 29, 2011 is granted subject to the regulations governing the disbursement of monetary benefits; a rating higher than 10 percent is denied for all periods on appeal.

Service connection for muscle atrophy of right thigh is denied.


REMAND

The Veteran underwent a VA examination in July 2009 for his hemorrhoids.  Since that time, he has submitted private treatment records from July 2010 showing treatment for a new anal lump or growth that was described as a benign anal tag.  He denied pain or itching.  He reported a 25 year long history of rectal bleeding.  Anoscopy found no fissure, masses, or inflammation.  Anorectal examination found atypical white skin discoloration changes and a crack.  He was prescribed steroids for these skin changes.  He has also submitted an August 2010 private treatment record shows treatment for anal fissure and rectal bleeding and noted that the medication appeared to be working as the area of skin discoloration had been significantly reduced.  It is unclear from these records whether this fissure was caused by an unrelated skin condition or if it represents a worsening of the Veteran's hemorrhoids.  As such, a new examination is necessary to clarify this and to determine the current severity of the Veteran's hemorrhoids.

Service treatment records from February 2000 note frequent premature ventricular contractions.  A September 2007 private treatment record shows an isolated episode of palpitations with premature ventricular contractions after two weeks of wearing a cardiac event monitor.  As the record shows that the Veteran had premature ventricular contractions during service and since service, a VA examination is necessary to determine if he has a current disability manifested by this symptom.

Similarly, the Veteran reported frequent headaches during service.  A July 2010 private treatment record notes the Veteran's complaint of migraines.  He is competent to report that he has current headaches.  Therefore a VA examination is necessary to determine if the Veteran's current headaches are related to the headaches reported during his military service.

The record shows the Veteran's subjective complaints of hearing loss since service and his current complaint of tinnitus.  However, the record does not include a medical examination or other sufficient evidence upon which to decide this claim.  Thus, a VA audiological examination is likewise necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hemorrhoid examination by an appropriate examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Determine the current severity of the Veteran's service connected hemorrhoids.

b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the anal fissure noted in the August 2010 private treatment record was a symptom of the Veteran's service connected hemorrhoids or was otherwise related to his hemorrhoids.  The examiner must provide a rationale to support any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for a VA cardiology examination by an appropriate examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Determine whether the Veteran has a current cardiac condition characterized by premature ventricular contractions?

b.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current cardiac condition characterized by premature ventricular contractions had its onset during service or is otherwise related to his active military service. 

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

3.  Schedule the Veteran for a VA headache examination by an appropriate examiner.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner must accomplish the following and must include a rationale to support all opinions provided.

a.  Determine whether the Veteran has a current headache condition?

b.  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache condition had its onset during service or is otherwise related to his active military service. 

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

4.  Schedule the Veteran for a VA audiological examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  The examiner is asked to address the following:

a.  Does the Veteran currently have bilateral hearing loss disability and/or tinnitus?

b.  If so, is it at least as likely as not (50 percent probability or greater) that his current bilateral hearing loss and/or tinnitus had onset during the Veteran's active service or were caused by his active service, to include noise exposure?

The examiner must provide a rationale (reasoning to support his or her opinion) for any opinion rendered.  A rationale that consists only of facts and conclusions without reasoning is not adequate.

If the examiner cannot provide any of the above opinions, the examiner is advised that he/she should explain why the requested opinion cannot be provided i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed, such as additional records and/or diagnostic studies.  If the examiner cannot provide the answer because further information is needed to assist in making the determination, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

5.  Ensure that the examination reports are in compliance with the directives of this Remand.  If the reports are not in compliance, take immediate corrective action.

6.  Then, readjudicate the Veteran's claims which are the subject of this remand.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow an appropriate period of time in which to respond thereto before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


